Exhibit 10.81

 

FIRST AMENDMENT TO

CHARLES & COLVARD CREATED MOISSANITE

CONSIGNMENT AGREEMENT

 

THIS FIRST AMENDMENT (this “Amendment”) is made as of this 31st day of March,
2005, to that certain Charles & Colvard Created Moissanite Consignment Agreement
(the “Agreement”), dated August 16, 2004, by and between Charles & Colvard,
Ltd., a North Carolina corporation (“Consignor”) and Reeves Park, Inc., a
Minnesota corporation (“Reeves Park”).

 

RECITALS:

 

WHEREAS, pursuant to the Agreement, Consignor consigns and delivers certain
Jewels (as defined in the Agreement) to Reeves Park, and in turn Reeves Park
incorporates all such Jewels into fine jewelry items which Reeves Park consigns
to J.C. Penney Corporation, Inc. (“JCPenney”);

 

WHEREAS, JCPenney desires to return to Reeves Park certain unsold consigned
jewelry containing Jewels (the “Unsold Jewelry”) in exchange for delivery of
additional jewelry containing Jewels;

 

WHEREAS, Reeves Park desires to sell the Unsold Jewelry to other Reeves Park
customers;

 

WHEREAS, Consignor is willing for Reeves Park to sell the Unsold Jewelry to
other customers, subject to the terms of the Agreement as amended by this
amendment; and

 

WHEREAS, the parties desire to extend the term of this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Capitalized terms used herein and not otherwise defined shall have the
meanings given them in the Agreement.

 

2. Section 1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

“1. Consigned Merchandise.

 

a. This Agreement pertains to any and all Jewels that Consignor (i) consigns or
delivers on consignment to or for the account of Reeves Park during



--------------------------------------------------------------------------------

the term of this Agreement. Subject to Section 1b. below, it is understood by
the parties that Reeves Park shall incorporate all Jewels into fine jewelry it
shall consign to J.C. Penney Corporation, Inc. (“JCPenney”) for the purpose of
introducing moissanite into approximately 703 JCPenney retail locations. Subject
to Section 1b. below, the assortment of Jewels being consigned and delivered to
Reeves Park by Consignor will, subject to availability, be initially as set
forth on Exhibit A, and subsequently such Exhibit A may be amended by a revised
Exhibit A signed by both parties. Any such amended Exhibit A shall be
incorporated and made a part of this Agreement.

 

b. Notwithstanding anything in Section 1a. hereof to the contrary, the parties
acknowledge and agree that JCPenney may return to Reeves Park certain fine
jewelry (the “Unsold Jewelry”) containing Jewels hereto (the “Returned Jewels”)
in exchange for additional jewelry containing Jewels. Upon the jewelry being
returned by JCPenney, Reeves Park will immediately furnish to Consignor a
listing of all of the Unsold Jewelry and a listing of the Returned Jewels
contained within the Unsold Jewelry. Reeves Park must use its best efforts to
market and sale the Unsold Jewelry to customers as promptly as possible. So long
as any Returned Jewels have not been paid for in full by Reeves Park or
otherwise returned to Consignor in accordance with the terms of this Agreement,
during the term of this Agreement Reeves Park will furnish Consignor with a
monthly sales report, which will report the Unsold Jewelry (and thus the
Returned Jewels) sold in the previous month and the remaining Unsold Jewelry
(and thus Returned Jewels). Reeves Park will grant Consignor full access to its
facilities and books and records in order for Consignor to monitor and verify
the sales activity with respect to the Unsold Jewelry. Consignor will invoice
Reeves Park for all such Returned Jewels sold on net 60 day terms upon receipt
of the monthly sales report. Upon Consignor’s reasonable request, Reeves Park
will furnish a report to Consignor indicated the number, size and style of the
Returned Jewels then held by Reeves Park. Reeves Park shall immediately pay
Consignor for any Returned Jewels that have been lost, stolen or destroyed.

 

3. Section 2a. of the Agreement is hereby amended by deleting the second
sentence thereof and replacing it with a new sentence reading as follows:

 

“Therefore Consignor will retain title to the Jewels until either: (i) sold to
customers of JCPenney, except in the case of Returned Jewels or (ii) in the case
of the Returned Jewels sold to any customers of Reeves Park.”

 

4. Section 3 of the Agreement is hereby amended by deleting the first sentence
thereof and replacing it with a new sentence reading as follows:

 

“Except with respect to certain payment terms set forth herein, delivery of the
Jewels shall be on the terms set out in the Manufacturer’s Agreement between the
parties (the “Manufacturer’s Agreement”).”



--------------------------------------------------------------------------------

5. Section 8 of the Agreement is hereby amended by deleting the reference to the
date of “January 31, 2005” and replacing with a reference to the date of
“December 30, 2006”.

 

6. Except as otherwise set forth herein, the Agreement shall remain in full
force and effect.

 

7. This Amendment may be signed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall be deemed a single
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

CHARLES & COLVARD, LTD.

By:

 

/s/ James R. Braun

--------------------------------------------------------------------------------

Name:

  James R. Braun

Title:

  VP of Finance & CFO

REEVES PARK, INC.

By:

 

/s/ Klaus H. Jung

--------------------------------------------------------------------------------

Name:   Klaus H. Jung

Title:

  President